Citation Nr: 1223049	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a bilateral disability of the ankles and/or heels, to include stress fracture residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) from March 17, 1980, to April 1, 1980, and from February 12, 1986, to April 29, 1986.  She has been granted service connection for disabilities not at issue in this decision, and, therefore, has attained Veteran status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2006, which, in pertinent part, denied service connection for bronchitis and for "stress fracture, right heel, claimed as legs/ankle problem."  Concerning this latter issue, in her original claim, the Veteran identified the disability as "legs (ankle) prob."  In the rating decision, the RO mentioned only a right heel stress fracture as having been shown in July 1985, although on only the first occasion was the report of a stress fracture limited to the right heel; when seen on several subsequent occasions, it was noted to be a bilateral condition.  Moreover, on the occasion when it was noted to be in the right heel only, bilateral ankle pain was also noted, and a question of Achilles tendonitis was noted on a later record.  In view of these factors, the Board finds that the bilateral condition was implicitly denied in the March 2006 rating decision, and, thus, the Board properly has jurisdiction over the bilateral condition.  Moreover, in light of both the Veteran's claim and the medical evidence, this includes the ankles as well as the heels.  Accordingly, the issue has been revised, as set forth on the title page.  

The issue of service connection for a bilateral disability of the ankles and/or heels, to include stress fracture residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been previously granted for a disability incurred during a period of ACDUTRA from February 12, 1986, to April 29, 1986, thus rendering that period active military service.  

2.  Chronic bronchitis did not pre-exist or have its onset during a period of active service or ACDUTRA, and is unrelated to the bronchitis treated during a period of active service in 1986, nor did it result from any injury during a period of INACDUTRA. 


CONCLUSION OF LAW

Chronic bronchitis did not pre-exist active service, nor was it incurred in or aggravated by active service, ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(22), (24) , 106(d), 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.6 , 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in July 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the service connection claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was told that the evidence must show a relationship between her current disability and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate her service connection claim.  In the rating decision notification letter dated in March 2006, she was provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a statement of the case in December 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  All identified treatment records have been obtained.  A VA examination was provided in September 2008, with an April 2011 addendum.  Such examination was adequate for the purposes of the decision decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, although based on incomplete history, the opinion is sufficient to address the ultimate question of whether chronic bronchitis is related to bronchitis treated during a period of ACDUTRA in 1986, when considered in conjunction with the remainder of the evidence of record.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

A.  Factual Background

The Veteran did not have any periods of active duty, and all of her service has been in the National Guard (1980 to 1989) or the Army Reserve (1989 to 1993).  

Service treatment records show that on a National Guard enlistment examination in January 1985, the Veteran did not report any history of asthma or bronchitis.  She did report a history of a chronic cough.  

No examination was provided prior to the period of service at issue in this decision, from February 12, 1986, to April 29, 1986.  

Service treatment records show that on February 26, 1986, the Veteran was seen complaint of chest and stomach pain, and a productive cough.  She was noted to be a smoker.  She had vomiting, congestion, although the lungs were clear.  A chest X-ray on February 26, 1986, showed no significant abnormalities.  The assessment was viral syndrome.  On February 28, 1986, she was seen for follow-up of upper respiratory infection.  Her throat was inflamed, although her lungs were clear.  

On March 1, 1986, she was noted to have been treated by a civilian doctor while home on pass for asthmatic bronchitis.  Now, she still complained left-sided flank pain.  She had a cough with yellow sputum.  The assessment was resolving bronchitis.  On March 5, 1986, she complained of dizziness, loss of breath and fluttering heart.  She reported generally improving since having the flu last week.  Her history was positive for possible pneumonia in 1985, and negative for bronchitis or asthma.  The assessment was bronchitis.  

On March 17, 1986, she complained of a sore throat and hoarseness.  She was also coughing up a thick yellow sputum.  She was noted to have been treated with an antibiotic previously for suspected bronchitis.  The assessment was laryngitis/pharyngitis.  She was instructed to use a Brethaire inhaler.  A chest X-ray on March 19, 1986, showed no evidence of acute infiltrates or pleural effusions, and was interpreted as negative.  

The Veteran was hospitalized from March 19-21, 1986, for treatment of bronchitis.  Clinical records pertaining to the hospitalization show that she was admitted with pain in the left side of the chest from coughing.  The assessment was viral pleurisy.  The Veteran stated that she was told that she had a virus, and was to be treated for bedrest.  She said she had had bronchitis since February 1986.  At the time of admission, she was being treated with Tylenol, a Brethaire inhaler, and terpin hydrate (an expectorant).  During the hospitalization, she was also treated with Motrin and Ampicillin.  The discharge diagnosis was bronchitis.  

She was again seen on April 24, 1986, complaining of a 2-month history of difficulty breathing.  She said that during a PT test, she became short of breath, and could not finish.  She reportedly was treated by a civilian doctor for asthmatic bronchitis on April 1, 1986.  The assessment was status post bronchitis, with questionable difficulty breathing during PT.  

On a periodic examination for the National Guard in August 1990, the Veteran reported a history of asthmatic bronchitis for the past 2 1/2 years.  She was not taking any medication.  She had coughing, shortness of breath, and chest pain because of bronchitis.  She smoked 1 pack of cigarettes per day, down from 2 packs per day.  The summary of her defects and diagnoses were history of asthmatic bronchitis, and history of heavy smoking.  

In a September 1991 service treatment note, she complained of having bronchitis and said she needed a profile.  The assessment possible upper respiratory infection.  

Records from Casa de Amigos Clinic dated from July 2004 to February 2006 show that in March 2005, the Veteran complained of a cough and flu-like symptoms.  She had a history of chronic bronchitis, as well as hepatitis C.  The lungs were clear.  The diagnosis was upper respiratory infection.  In June 2005, she was noted to have a history of asthma, as well as chronic obstructive pulmonary disease.  

On a VA examination in September 2008, the Veteran reported a history of occasional productive cough.  She stated that her pulmonary symptoms were intermittent, requiring treatment approximately once or twice a year.  She reported having been diagnosed with asthma as a child, and recalled using Proventil.  She said her symptoms had worsened over time.  She had wheezing at night sometimes, and used albuterol often at bedtime.  She had recently become short of breath with walking a few blocks.  She reported hoarseness and congestion which  she associated with her bronchitis.  She noted a chronic cough with clear to white sputum, which turned yellowish if she had bronchitis.  She was still smoking but said she was trying to cut down.  She said she had not had any hospitalization since 1986 for pulmonary problems, but said that she had had a few visits to the emergency room related to shortness of breath, most recently in 2005 in a private facility.  She was hospitalized in March 1986 due to bronchitis.  Service treatment records reflected that she had been hospitalized after becoming short of breath after a PT test.  At the time of the examination a chest X-ray was normal.  The lungs were hyperresonant to percussion, and she had dyspnea on moderate exertion .  She was diagnosed as having asthma, with a history in childhood, per the Veteran, and a history of bronchitis.  It was noted that she had been diagnosed with asthmatic bronchitis while in the military.  

In an addendum dated in April 2011, it was noted that it was less likely than not that the Veteran's current bronchitis was related to the treatment in service.  The examiner explained that the Veteran was treated for acute bronchitis in service, which was frequently bacterial, and she had been treated with antibiotics.  It was time-limited and patients usually recovered fully, as did the Veteran in this case.  She had no recurrences during military service.  Now, she had developed chronic bronchitis, which was most likely a result of her history of smoking, and not infectious.  It was characterized by cough, wheezing, sputum production, and shortness of breath.  

B.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  The term "active duty for training" includes certain full-time duty in the Army National Guard. 38 U.S.C. § 101(22); see also 38 C.F.R. § 3.6(c)(4).  

As to inactive duty training (INACDUTRA), service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A "veteran" is "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101(2); see 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" is defined to include "active duty" as well as "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(A)-(B); see 38 C.F.R. § 3.6(a) (2011). 

The service department has verified that the Veteran was on ACDUTRA from February 12, 1986, to April 29, 1986, the period at issue in this decision.  In this case, however, she has achieved Veteran status by virtue of other service-connected disabilities not at issue in this decision, including a back condition found to have been incurred during the period of ACDUTRA from February 12, 1986, to April 29, 1986.  Therefore, that period of service is deemed "active military service," although it is not "active duty."  See 38 U.S.C.A. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320 (2008).  

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The presumption of soundness does not apply, however, in cases where an entrance examination was not performed prior to the period of service on which the claim was based.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Id.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

As noted above, the Veteran was hospitalized during her period of active service for treatment of bronchitis.  As summarized above, a VA examiner concluded, in an addendum to a September 2008 examination dated in April 2011, that it was less likely than not that the Veteran's current bronchitis was related to service, explaining that the Veteran was treated for acute bronchitis in service, from which she recovered fully.  The examiner concluded that her current chronic bronchitis was most likely a result of her history of smoking.  

In assessing the probative value of this opinion, although the examiner's summary of the Veteran's service treatment records was not entirely accurate, the most important parts of her opinion, that the Veteran's bronchitis not chronic in service, and was most likely due to her smoking history, are not affected by any inaccuracies.  For instance, although the examiner did not mention the viral aspect of the Veteran's bronchitis, she noted that the bronchitis was "frequently" bacterial rather than stating that it was entirely bacterial.  Moreover, she did not indicate that such was important; rather, she emphasized that the Veteran recovered from the episode.  

The examiner also noted asthmatic bronchitis as having been diagnosed in the military, but the Board observes that although on two occasions, it was reported that the Veteran had been treated by a private doctor for asthmatic bronchitis, the service treatment records do not show such a diagnosis was made by service department physicians, including during the hospitalization, when her pulmonary symptoms were fully evaluated.  Moreover, on March 1, 1986, she was noted to have been treated by a civilian doctor while home on pass for asthmatic bronchitis, but she also reported no history of bronchitis or asthma.  It is also unclear when this private consult occurred, inasmuch as she had been treated at the military facility the previous day (February 28, 1986) for an upper respiratory infection, at which time she had given no history of private treatment.  It should also be noted that despite this history of asthmatic bronchitis, the examiner found that the episode in service was acute.  

On the VA examination, the Veteran also reported a history of asthma as a child.  However, on the National Guard enlistment examination in January 1985, the Veteran did not report any history of asthma or bronchitis, and in August 1990, she reported a history of asthmatic bronchitis for the past 2 1/2 years.  

As noted above, the presumption of soundness set forth in 38 U.S.C.A. §  1111 does not apply in this case, because the Veteran was not afforded an examination prior to the period of service in question.  The presumption of aggravation under 38 U.S.C.A. §  1153 is potentially for application, because, as discussed above, the period of service at issue has been deemed to be active service.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).    

Because the Board finds, however, that the Veteran did not have chronic bronchitis, including asthmatic bronchitis, prior to service, the presumption of aggravation is not for application in this case.  In this regard, she did not report a childhood asthma at any time during her period of active service, nor is such history noted anywhere else in the service treatment records.  This includes during her hospitalization for bronchitis in service, at which time a pertinent history could be expected to have been obtained.  Instead, she reported a history of bronchitis since February 1986.  Even on the two occasions she reported private treatment for "asthmatic bronchitis," she identified them as having occurred during the period of service.  Thus, even assuming, for the purposes of this decision, that the presence of childhood asthma would be relevant to the question of service connection for bronchitis, the Board finds that this remote history, first raised in 2008, is outweighed by her other statements, attributing the onset of bronchitis or "asthmatic bronchitis" to much later periods of time.  Moreover, the medical evidence establishes that bronchitis shown in service was not, in fact, chronic at that time.

Additionally, she has not reported a definite history of continuity of symptomatology from the time of the in-service episode of bronchitis to the time chronic bronchitis was diagnosed.  She was treated for an episode of bronchitis during a period of active service in 1986.  The evidence does not indicate that she had chronic bronchitis at that time.  Episodes of bronchitis were not shown to be chronic until several years after that.  The medical opinion concluded that the episode in 1986 was acute, and not related to her current chronic bronchitis, which the examiner stated as most likely related to smoking.  Service connection may not be granted for disability as a result of disease or injury attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002).  The Board finds that the medical opinion, which explained why the acute episode of bronchitis in service was not likely related to later developing chronic bronchitis, to be more probative than the Veteran's vague allegations of a connection, without any explicit history of symptoms beginning at that time and continuing thereafter.

Given the foregoing considerations, the Board finds that the evidence establishes that the episode of bronchitis shown during a period of active service did not represent the onset of chronic bronchitis, which was not shown until several years later, and which is unrelated to the in-service episode.  Moreover, chronic bronchitis was not present prior to the 1986 episode; thus, there was no increase in severity of a pre-existing condition.  Finally, there is no evidence or allegation that chronic bronchitis was shown during any other period of qualified training duty.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic bronchitis is denied.


REMAND

With respect to the issue of service connection for a bilateral disability of the ankles and/or heels, to include stress fracture residuals, additional development is needed prior to an appellate decision.  

First, the Veteran's duty status for the time period during which she was treated for the heel and ankle problems must be verified.  See Allen v. Nicholson, 21 Vet.App. 54, 57-58 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir. 2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  
 
Service treatment records show that from July 17-30, 1985, the Veteran was seen on several occasions for complaints of bilateral heel and/or ankle pain.  Positive findings during this period included heel compression tests, swelling in the ankles, and tenderness in the Achilles tendons and plantar calcanei.  She was diagnosed as having calcaneal or heel stress fractures, although whether X-rays were obtained is unclear.  Treatment during this period included the use of crutches for a short period.  According to a final treatment note, dated August 12, 1985, her bilateral heel pain had resolved.  Although the evidence indicates that she was on some type of duty during this period, it is unknown whether it was qualifying federal service.  This must be verified by the service department. 

Additionally, on a VA examination in September 2008, the examiner was asked to evaluate her claim for service connection for right heel stress fracture.  In the examination report, the examiner reported that X-rays showed no evidence of any stress reaction in the calcaneus bilaterally; she had normal calcanei.  However, the claims file does not contain a copy of X-rays of the calcanei or feet.  An X-ray of the right ankle in September 2008 showed an irregularity in the distal fibula which was possibly an old stress fracture deformity, and a cystic area in the superior surface of the talus, possibly secondary to old osteochondritis; this was not commented upon by the examiner, and only included the right ankle.  

If the Veteran is found to have had qualifying federal service for the July 1985 period during which she was treated for heel and ankle complaints, the RO must obtain the report of the X-rays of both feet mentioned in the September 2008 VA examination report, which reportedly showed normal calcanei, if available.  An examination must be obtained which includes an opinion concerning whether the ankle findings shown in September 2008 are related to the inservice findings.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's federal duty status for the month of July 1985, in particular, any qualifying federal service during that month.  

If, and only if, the Veteran is found to have had qualifying federal service during the relevant period, i.e., from July 17-30, 1985, or, at a minimum, on July 17, 1985, the following development should be undertaken:

2.  Obtain a copy of the X-ray report mentioned in the VA examination of September 2008 as showing normal calcanei.  

3.  Schedule a VA examination to determine whether the Veteran has a chronic disability of either or both heels and/or ankles.  All indicated studies, including X-rays if needed, should be accomplished prior to the final opinion.  The examiner should prepare an opinion addressing whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a chronic heel or ankle disability which began during a period of ACDUTRA in July 1985, or resulted from injury sustained during a period of INACDUTRA in July 1985.  The opinion must address whether it is at least as likely as not that the right ankle abnormalities shown on a September 2008 X-ray are related to the symptoms or findings shown in July 1985.  Any X-ray abnormalities found during the current examination must be similarly addressed.  The complete rationale for all opinions reached must be included in the opinion.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for service connection for a bilateral disability of the ankles and/or heels, to include stress fracture residuals.  If the claim is denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


